Citation Nr: 1713717	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-03 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for left small toe callus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In correspondence dated in March 2017, the Veteran indicated that she did not want to testify at a Board hearing.  As such, any previous hearing request is considered withdrawn.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left small toe callus does not manifest itself on at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, and does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs; the callus was described as merely "mild" in nature.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for left small toe callus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 4.71a, 4.118, Diagnostic Codes 5284, 7899-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in December 2008 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran's service treatment records as well as all identified and available post-service treatment records, to include private treatment records, VA treatment records, and Social Security Administration (SSA) records, have been obtained and associated with the claims file.  The Veteran was also afforded VA examinations relevant to the issue decided herein in December 2008 and April 2016.  The Board finds that these VA examinations are adequate for rating purposes as they fully address the rating criteria and evidence of record that are relevant for rating the Veteran's service-connected left small toe callus.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Here, the Veteran seeks a compensable rating her service-connected left small toe callus.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's toe callus is currently evaluated as noncompensable by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Diagnostic Code 7899 indicates an unlisted disability rated by analogy under Diagnostic Code 7806 for rating dermatitis or eczema.  38 C.F.R. § 4.20 (2013).  The Veteran claims the current disability rating does not accurately reflect the severity of her condition.

Diagnostic Code 7806, for rating dermatitis or eczema, provides that a noncompensable rating is assigned where less than 5 percent of the entire body or of exposed areas is affected, and no more than local therapy was required during the past 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The diagnostic criteria also indicate that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801 through 7805), depending on the predominant disability.

In addition, under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic Code 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  See Id.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities; the Board must evaluate all of the evidence to make equitable and just decisions.  38 C.F.R. § 4.6 (2016).

The Veteran was provided with a VA examination in December 2008, at which time she was diagnosed as having hyperkeratosis (callus) over the left small toe.  Subjectively, the Veteran reported localized, aching, sharp, and cramping pain in the left toe which occurred two times per month and each time lasted for seven days.  The pain was elicited by physical activity and cold weather, and it was relieved by rest.  During times of pain, the Veteran reported that she could function without medication.  At rest, she did not experience any pain, weakness, stiffness, swelling, or fatigue.  While standing or walking, she experienced pain, but no weakness, stiffness, swelling or fatigue.  The Veteran denied ever being hospitalized or having any surgery for this condition, and was not receiving any treatment for her condition.  She reported "pain with prolonged walking" as the only functional impairment.  Objective examination of the left foot revealed tenderness, but did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the left foot revealed slight tenderness.  Alignment of the Achilles
tendon was normal on the left while the Veteran was weight bearing and non-weightbearing.  Pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  The Veteran had limitations with standing and walking, as she was able to stand 15 to 30 minutes; however, she did not require any type of support with her shoes.

The Veteran was provided with a VA foot conditions examination in April 2016, at which time she was diagnosed as having a left small toe callus.  Subjectively, the Veteran reported pain and blistering when she wore closed shoes in the winter which rubbed on her left small toe.  Upon objective examination, there was callus formation on her left small toe (manifested by a 0.3 x 0.3 area of thickened, hardened skin), which was described as "mild" in nature.  This condition did not chronically compromise weight bearing; did not require arch supports, custom orthotic inserts, or shoe modifications; and did not require foot surgery.  The examiner opined that there was no functional loss of the left lower extremity attributable to the callus.  There was no evidence of pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time, nor was there evidence of functional loss during flare-ups or when the foot was used repeatedly over a period of time.  Finally, the examiner opined that the Veteran's left small toe callus did not impact her ability to perform any type of occupational task.  

The Veteran was also provided with a VA skin diseases examination in April 2016, at which time she was diagnosed as having left small toe callus.  The examiner indicated that the Veteran's condition did not cause scarring or disfigurement of the head, face, or neck.  The condition was treated with ammonium lactate lotion, and the Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  

Based on the foregoing, the Board finds that the currently assigned noncompensable rating is warranted for the entire pendency of the claim and that staged ratings are not warranted.  Hart, 21 Vet. App. 505.  For a compensable rating, lesions must cover at least 5 percent of the entire body or of exposed areas or the Veteran must use intermittent systemic therapy.  Here, the medical evidence shows merely a 0.3 x 0.3 area of thickened, hardened skin.  Further, the Veteran has not been treated for her condition with a corticosteroid or an immunosuppressive therapy.  Id.  The disability was explicitly described as "mild" in nature, and therefore cannot be considered a "moderate" residual of other foot injuries under Diagnostic Code 5284.  Accordingly, a compensable rating for a left small toe callus is not warranted.  The appeal is denied.

For the entire appeal period, the Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's left small toe callus is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned schedular evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, then VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left small toe callus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of mild pain and blistering on her small toe when she wore closed shoes in the winter are fully considered in the pertinent diagnostic codes, especially Diagnostic Code 5284, which pertains to all residuals of foot injuries.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left small toe callus under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

Entitlement to a compensable rating for service-connected left small toe callus is denied.


REMAND

The Veteran also seeks entitlement to service connection for a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

The Veteran contends that she is unemployable primarily due to her service-connected major depressive disorder, rated as 70 percent disabling, and migraine headaches, rated as 50 percent disabling.  She was provided with a VA examination relevant to her major depressive disorder in April 2016.  However, in subsequent correspondence dated in November 2016, the Veteran indicated that she had not been employed due to migraines and depression since February 2011, and that she suffered two brain "bleeds" subsequent to prostrating migraines.  As such, in December 2016, the RO initiated a VA examination request to obtain comments on the effect of the Veteran's service-connected disabilities on her ability to function in an occupational environment and describe any identified functional limitations.   Specifically, the examiners were asked to refrain from opining as to whether the Veteran was unemployable or employable; rather, the examiners were instructed to focus and reflect on the functional impairments and how these impairments impacted occupational and employment activities.

Pursuant to the RO's request, the Veteran was provided with a VA Headaches (including Migraine Headaches) examination as well as a VA Mental Disorders examination in January 2017.  The VA Mental Disorders examination report provided a thorough analysis which reflected on the Veteran's functional impairments and how these impairments impacted occupational and employment activities.  However, the VA Headaches examination report simply indicated that the Veteran's headache condition impacted her ability to work on the basis of, "Per veteran she quit working in 2008 and on social security from headache/depression and bipolar."  The Board finds this analysis, which consists solely of the Veteran's own account of the impact of her service-connected disabilities on her ability to work, to be inadequate.  With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that another VA Headaches (including Migraine Headaches) examination should be conducted which comments on the effect of the Veteran's service-connected disabilities, particularly her migraine headaches, on her ability to function in an occupational environment and describe any identified functional limitations.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination to determine the functional effects of her service-connected migraine headaches and any associated neurological symptomatology.  The examiner should provide a full description of the frequency of migraine headaches, and the effects, to include all associated limitations, of the Veteran's service-connected migraine headaches on her ordinary activities (to include any functional impairments and how these impairments impact occupational and employment activities), taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities. 

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record. 

2.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit remains denied, then issue the Veteran and her representative a supplemental statement of the case with an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


